In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-21-00193-CR


                              SIMON MORENO III, APPELLANT

                                                    V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 251st District Court
                                      Potter County, Texas
                 Trial Court No. 77,766-C-CR, Honorable Ana Estevez, Presiding

                                          June 29, 2022
                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


      Simon Moreno III, appellant, pleaded guilty to indecency with a child by sexual

contact, a second-degree felony.1 In his sole issue on appeal, he contends that an

incorrect statement by the trial court regarding his parole eligibility rendered his plea

involuntary. We affirm.




      1   See TEX. PENAL CODE ANN. § 21.11(a)(1).
                                       BACKGROUND


       Appellant waived his right to a jury trial and entered an open plea of guilty. During

the hearing on appellant’s plea, the trial court confirmed that he was competent, that he

wished to plead guilty, and that nothing had been promised to him in exchange for his

plea. The trial court informed appellant that, if he was convicted, the range of punishment

was from two to twenty years in prison and a fine of up to $10,000, and that appellant

would have to register as a sex offender. The trial court then stated:


       You also understand that if you are put on probation and you later have your
       probation revoked and you end up serving a sentence, that this is
       considered a 3G offense. Which means that you would have to serve at
       least half your time day for day until that time equals at least half of your
       time, with a minimum being two (2) years. So if you had a 2-year or 3-year
       or 4-year sentence, you would have to serve at least two (2) days [sic], day
       for day, before you would ever be eligible for parole; and, usually it is closer
       to eighty (80) percent. You understand that?

Appellant acknowledged that he understood.


       The trial court also questioned appellant about the judicial confession that he had

signed. Appellant confirmed that he knew what the confession was, signed it freely and

voluntarily, and had not been promised anything in exchange for it.              The judicial

confession stated, “No one has promised me anything, including probation, a pardon, or

early parole in order to cause me to enter a plea to the charge herein.”


       Following further admonishments, the trial court accepted appellant’s guilty plea

and ordered the preparation of a presentence investigation report. At the evidentiary

hearing two weeks later, the trial court found appellant guilty of the offense and sentenced




                                              2
him to eight years’ confinement in the Texas Department of Criminal Justice, plus a $500

fine.


        Appellant filed this appeal, in which he argues that his plea was rendered

involuntary because the trial court incorrectly advised him regarding his parole eligibility.


                                         ANALYSIS


        No plea of guilty shall be accepted by the court unless it appears the defendant is

mentally competent and the plea is free and voluntary. See TEX. CODE CRIM. PROC. ANN.

art. 26.13(b).    Before accepting a plea of guilty, the trial court must admonish the

defendant of the range of punishment attached to the offense, among other things. TEX.

CODE CRIM. PROC. ANN. art. 26.13(a)(1).


        Article 26.13 does not require a court to admonish a defendant about parole

eligibility.   However, a guilty plea may be found to be involuntary if an appellant

establishes that his attorney gave incorrect advice or the trial judge incorrectly

admonished on parole eligibility and parole eligibility was an affirmative part or element

of the plea bargain. See Ex parte Trahan, 781 S.W.2d 291, 293 (Tex. Crim. App. 1989).

Here, there is no claim and no showing that appellant’s parole eligibility was an affirmative

part or element of his plea agreement, and indeed appellant cannot establish this element

because he pleaded guilty without entering into a plea agreement. Therefore, he cannot

prevail on his claim under Ex parte Trahan. See id.


        We next consider the trial court’s admonition to determine whether it substantially

complied with the requirements of article 26.13. Article 26.13(c) provides that substantial

compliance with the statute is sufficient “unless the defendant affirmatively shows that he
                                              3
was not aware of the consequences of his plea and that he was misled or harmed by the

admonishment of the court.” TEX. CODE CRIM. PROC. ANN. art. 26.13(c). A failure to

admonish under article 26.13 is subject to review for harmless error. See Aguirre-Mata

v. State, 125 S.W.3d 473, 476 (Tex. Crim. App. 2003) (en banc).


       The record shows appellant was admonished orally and in writing on the correct

punishment range for a second-degree felony and that the sentence given was within the

prescribed range. But appellant maintains that his plea was involuntary because the trial

court misinformed him about his eligibility for parole when it “incorrectly advised [him] that

he would be eligible for parole after two days.” When reviewing the trial court’s statement

in its full context, the record reveals that the trial court simply misspoke. The trial court

advised appellant that he “would have to serve at least half [his] time, day for day . . . with

a minimum being two years.” The trial court’s following statement, intended to illustrate

the effect of a two-, three-, or four-year sentence, would only make sense if the court

stated that appellant would have to serve at least two years before becoming eligible for

parole. Thus, the trial court misspoke when it stated that appellant would have to serve

at least two days. Even so, the trial court had, just moments before, correctly advised

appellant that he would have to serve at least two years. We conclude that the trial court

substantially complied with the requirements of article 26.13. See, e.g., Goff v. State,

Nos. 05-18-00997-CR, 05-18-00998-CR, 2019 Tex. App. LEXIS 5624, at *12 (Tex.

App.—Dallas July 3, 2019, no pet.) (mem. op.) (not designated for publication) (finding

substantial compliance with article 26.13 where trial court misspoke regarding range of

punishment but provided correct information orally and in writing).



                                              4
       Once it is established that the trial court substantially complied with article 26.13,

the burden shifts to the appellant to show that he was not aware of the consequences of

his plea and that he was misled or harmed by the trial court’s admonishment. TEX. CODE

CRIM. PROC. ANN. art. 26.13(c). Appellant has offered no evidence or citation to the record

indicating that he was not aware of the consequences of his plea and that he was misled

or harmed by the trial court’s incorrect admonishment. The record reflects that appellant

testified at the plea hearing that he wished to plead guilty and did so freely and voluntarily,

even before the trial court’s discussion of parole eligibility. Similarly, appellant had signed

his judicial confession, indicating that his plea was not made based on any promise of

parole, prior to the trial court’s admonishment. After reviewing the record, we conclude

that appellant has not met his burden of showing that he entered his plea without

understanding the consequences of his actions and that he was misled or harmed. See

McCowan v. State, 961 S.W.2d 24, 27 (Tex. App.—Dallas 1996, no pet.). We overrule

appellant’s issue.


                                        CONCLUSION


       Having overruled appellant’s sole issue on appeal, we affirm his conviction.




                                                          Judy C. Parker
                                                             Justice


Do not publish.




                                              5